Citation Nr: 1130052	
Decision Date: 08/15/11    Archive Date: 08/23/11

DOCKET NO.  08-33 787	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to compensation under 38 U.S.C.A. § 1151 for additional disability resulting from VA medical and surgical care for a left intertrochanteric fracture.

2.  Entitlement to service connection for type II diabetes mellitus, including as due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

S. M. Kreitlow


INTRODUCTION

The Veteran had active military service from June 1965 to November 1972.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in September 2004 and May 2007 by the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.

The Veteran appeared and testified at a videoconference hearing held before the undersigned Veterans Law Judge in May 2009.  A copy of the transcript of this hearing has been associated with the claims file.

The issue of service connection for type II diabetes mellitus is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  On June 12, 2006, the Veteran sustained a left intertrochanteric fracture for which he underwent medical care at VA, including multiple surgeries (open reduction, internal fixation on June 14, 2006; screw removal on September 28, 2006; and femoral osteotomy on February 7, 2007) and physical therapy.

2.  Subsequent to the June 2006 surgery, the intertrochanteric fracture healed in malunion causing an external rotation deformity that was resolved by the femoral osteotomy in February 2007.

3.  The Veteran did not have an additional disability for as the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing medical and surgical care of his left intertrochanteric fracture.

4.  The Veteran gave preoperative informed consent for this procedure that included advisement of the risks involved, including malunion, nonunion or failure of the surgery.

5.  The external rotation of the left foot was not the result of an event that was not reasonably foreseeable

6.  The delay in performing the femoral osteotomy until February 2007 was not the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination.


CONCLUSION OF LAW

The criteria to award compensation under 38 C.F.R. § 1151 are not met.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.361 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Notice and Assistance Requirements

38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 and 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010) describe VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  

Upon receipt of a complete or substantially complete application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and notify the claimant and his or her representative, if any, of what information and evidence not already provided, if any, is necessary to substantiate, or will assist in substantiating, each of the five elements of the claim including notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In the present case, notice was provided to the Veteran in January 2007, prior to the initial AOJ decision on his claim.  The Board finds that the notice provided fully complies with VA's duty to notify.  Likewise, the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim.  He was told it was his responsibility to support the claim with appropriate evidence and has been given the regulations applicable to VA's duty to notify and assist.  Indeed, the Veteran submitted evidence in connection with his claim, which indicates he knew of the need to provide VA with information and evidence to support his claim.  Thus the Board finds that the purposes behind VA's notice requirement have been satisfied, and VA has satisfied its "duty to notify" the Veteran, and any error in this regard is harmless.   

With respect to VA's duty to assist, VA is only required to make reasonable efforts to obtain relevant records that the veteran has adequately identified to VA.  38 U.S.C.A. § 5103A(b)(1).  All efforts have been made to obtain relevant, identified and available evidence, and VA has notified the Veteran of any evidence that could not be obtained.  VA, therefore, has made every reasonable effort to obtain all records relevant to the Veteran's claim.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  The Veteran was not afforded VA examination on his claim; however, an independent medical expert's (IME) opinion was obtained by the Board in April 2011.  The Board finds the IME opinion to be adequate as it is clearly based upon a review of the relevant evidence and upon current medical principles.  As for a VA examination, the Veteran has admitted he has no current residuals resulting from the claimed negligence in the June 2006 surgery at VA as the February 2007 surgery corrected the rotational deformity that caused his foot to be rotated out.  Rather, he is merely seeking 100 percent compensation from the date of his surgery in June 2006 to the date he was released to return to work in May 2007 as he was unable to work during that period of time, which he claims was the result of negligence in the performance of the June 2006 surgery.  Consequently, the Board finds that VA examination is not necessary as there is nothing that a new physical examination would show to assist the Veteran's claim, and the medical opinion alone is adequate to address the medical issues presented in this case.  Thus, the Board finds that it may proceed to adjudicate the Veteran's claim without prejudice to him.

Thus, the Board finds that VA has satisfied its duties to inform and assist the Veteran at every stage of this case.  Additional efforts to assist or notify him would serve no useful purpose.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claim. 

II.  Analysis

Under 38 U.S.C.A. § 1151, compensation shall be awarded for a qualifying additional disability or a qualifying death of a veteran in the same manner as if such additional disability were service connected.  A disability or death is a qualifying additional disability or qualifying death if the disability or death was not the result of the veteran's willful misconduct and either:

1) the disability or death was caused by hospital care, medical or surgical treatment, or examination furnished the veteran under any law administered by the Secretary, either by a Department employee or in a Department facility, and the proximate cause of the disability or death was either A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination; or B) an event not reasonably foreseeable; or

2) the disability or death was proximately caused by the provision of training and rehabilitation services by the Secretary as part of an approved rehabilitation program.

38 U.S.C.A. § 1151.

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a veteran's additional disability or death, it must be shown that the hospital care or medical or surgical treatment caused the veteran's additional disability or death; and (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) VA furnished the hospital care or medical or surgical treatment without the veteran's informed consent.  38 C.F.R. § 3.361(d)(1).

In considering the veteran's claim, the Board must first determine whether there is an additional disability.  In determining whether the veteran has an additional disability, the veteran's condition immediately before the beginning of the hospital care, medical or surgical treatment, examination, training and rehabilitation services, or compensated work therapy (CWT) program upon which the claim is based is compared to the veteran's condition after such care, treatment, examination, service, or program has stopped.  38 C.F.R. § 3.361(b).  

It is not sufficient, however, to merely show that a veteran received care, treatment or examination and that the veteran has an additional disability or died therefrom.  38 C.F.R. § 3.361(c)(1).  The evidence must also establish that the proximate cause of the veteran's additional disability was either carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination or that it was an event not reasonably foreseeable.  38 C.F.R. § 3.361(d).

The Veteran contends that the VA physicians who performed the initial surgery for his left intertrochanteric fracture on June 14, 2006, erred during the surgery resulting in his left foot being rotated out and that he was unable to work because of this until after it was resolved by the second surgery in February 2007.  He is seeking 100 percent compensation under 38 U.S.C.A. § 1151 from June 14, 2006, the date of his first surgery, to May 23, 2007, when he was released to return to work.  He has acknowledged that he is not claiming a continuing disability nor is he seeking compensation for after May 23, 2007, as the February 2007 surgery corrected the external rotation of his left foot.  (See VA Form 9 dated in October 2008 and transcript of hearing in May 2009.)

The medical evidence of record demonstrates that the Veteran was admitted to the VA Medical Center in Iowa City, Iowa, on June 12, 2006, with a left hip fracture.  He was stopped on his bike and fell directly onto his left hip.  He was unable to bear weight and called 911.  He was seen at an outside facility, got x-rays and was transferred there.  Physical examination demonstrated that the left lower extremity was shortened and externally rotated.  X-rays were ordered and demonstrated a comminuted intertrochanteric fracture of the left femur.  Surgical open reduction internal fixation (ORIF) was recommended for repair of the left hip fracture.  Verbal and written consent was obtained for the ORIF with nail versus plate versus hemiarthroplasty.  The risks of surgery were discussed including but not limited to death, infection, bleeding, malunion, nonunion, pulmonary embolism, deep venous thrombosis, and failure of surgery.  It is noted that the actual signed VAOP 11-1a (636A8), Request for Administration of Anesthesia and for Performance of Operations and Other Procedures, is in the claims file and demonstrates the Veteran was advised of the risks, benefits and alternatives and their risks and benefits, and that he signed it indicating he understood the nature of the proposed procedure, risks involved, and expected results, and requested such procedure be performed.

Preoperative Orthopedic Surgery note from June 14, 2006, indicates the Veteran's left leg was still externally rotated and shortened.  Thereafter, he underwent an ORIF with intramedullary nail of the left intertrochanteric fracture.  The operation report and surgeon's post-operative note indicate that the surgery was conducted without complication.  Orthopedic Surgery follow-up notes indicate the Veteran was doing well.  He was discharged from the VA Medical Center in Iowa City on June 19th and transferred to the VA Medical Center in Knoxville, Iowa, for post surgery inpatient therapy.  Iowa City's discharge instructions indicate the Veteran was to do physical activity as tolerated but was to touch toe weight bear only on the left lower extremity.  The admission note of the Knoxville VA Medical Center indicated that the Veteran was to be touch toe weight bearing for six weeks and then advanced as tolerated.  Subsequent records, however, demonstrate that the Veteran was not compliant with these instructions and demanded to be full weight bearing on the left lower extremity almost immediately.  He was advised multiple times by both his physician and therapist the reasons why he should not bear full weight on his left lower extremity, but the record demonstrates that he continually disregarded that advice and refused to comply with his physician's orders.

The Veteran was discharged from the Knoxville VA Medical Center on June 30, 2006, with instructions to continue to touch toe weight bear on the left leg for six weeks following surgery, then advance as directed by his orthopedic surgeon.  The reason stated for this was to allow bone healing around the hardware.  He was also advised that there should be no twisting or external rotation of the hip to prevent dislocation of the hardware.  He was advised that the first six weeks was critical to how well his hip heals and told to take precautions and not to take risks.  He was directed to continue outpatient physical therapy two to three times a week for another four weeks and to follow up with his orthopedic surgeon as scheduled.

The Veteran was seen on July 5, 2006, in Orthopedic Surgery for follow up and staple removal.  He denied any pain and reported doing well in general.  Although mainly partial weight bearing, he admitted to full weight bearing occasionally despite his instructions not to.  The assessment was three weeks status post left intertrochanter fracture doing well although he had muscle atrophy of the left lower extremity due to disuse.  The Veteran was next seen on July 26, 2006.  He reported weight bearing as tolerated and doing well.  X-rays demonstrated stable hardware, mild amount of screw back-out.  Assessment was five weeks status post left intertrochanter fracture doing well.

A note dated August 8, 2006, of a telephone conversation between the Veteran and the Community Health Nurse Coordinator demonstrates that the Veteran called and reported that he had completed six to seven sessions of outpatient physical therapy and it did help restore some strength to his leg but he stated several times "my leg is pointing the wrong direction. They told me this would help.  I'm supposed to go back to work in a couple of weeks.  I called Iowa City and my doctor is gone for a week."  The Veteran further said that his leg is unchanged and that he is not going to complete outpatient physical therapy at this time.  

The Veteran was next seen by Orthopedic Surgery on August 23, 2006.  At that time he reported doing well but was concerned about a new pain on the lateral aspect of the thigh that bothers him only when bearing weight.  He had been weight bearing as tolerated with cane.  Exam found tenderness over the prominent area of the screw that is backing out.  Range of motion of left hip was 0 to 95 degrees, which was painless.  All musculature of the left lower extremity was atrophied.  X-rays indicated that the hip screw was backing out significantly, fracture angle appeared unchanged, and height consistent with mild impaction.  The assessment was 10 weeks status post left intertrochanteric ORIF with a stable fracture but hardware that is backing out and causing pain.  Hardware removal was discussed with the Veteran and it was agreed to observe his pain for one month to see if it resolves without surgery.

On September 12, 2006, the Veteran was seen for follow up and complained of extremely irritating lateral thigh pain from prominent hardware, no relief, limiting activities; and also leg external rotation versus the right side causing knee pain and difficulty with tasks such as riding bike.  Exam noted there was tenderness to palpation over the lateral screw into head with palpable prominence, no pain on hip range of motion.  The knee was noted to be 20 to 30 degrees externally rotated compared to the right knee.  X-rays demonstrated good callus with no change in position of hip, very prominent screw.  The assessment was three months status post intertrochanteric fracture with hardware pain and malalignment.  The plan was to perform hardware removal of the screw into head for immediate pain relief.  It was also discussed that would need six to nine months of healing of hip prior to any corrective alignment procedure.  Discussed derotational osteotomy of femur if he continues to have knee pain and interference of functioning with activities of daily living.  

On September 28, 2006, the Veteran underwent surgery for the removal of the left hip prominent hardware without complication.  Orthopedic Surgery follow up note from October 12, 2006, indicates the Veteran reported doing well and his pain over the screw site was much improved.  However, he now had pain located over his greater trochanter area that he will occasionally have when he moves the wrong way.  In addition, the fact that he is quite externally rotated continues to bother him with walking and riding bikes.  Exam showed hip flexion to 90 degrees and external rotation to 70 degrees with internal rotation to negative 10.  His left leg was also measured to be one centimeter shorter than the right.  The assessment was continued problems related to internal rotation deficiency.

A physical therapy consult note from November 14, 2006, indicates referral for evaluation and treatment for left hip rehabilitation - post hip fracture with rodding and rotational deformity.  The Veteran reported having most difficulty walking up stairs or riding his stationary bike.  He was observed ambulating to/from the clinic with no assistive devise, no gait antalgia, and in no apparent distress.  He was independent in transfers.  His foot was externally rotated during gait and at rest.  There was no swelling or pain on palpation.  On passive range of motion of the left hip, he had 50 degrees of external rotation and negative 10 degrees of internal rotation.  The assessment was that he had a hip deformity after hip fracture, minimal weakness or gait abnormality.

The Veteran returned to Orthopedic Surgery for follow up on January 23, 2007, at which time he reported having only occasional pain, but his external rotation deformity was causing him significant difficulties with cycling, stairs and rising from a chair.  CT scan of the left femur demonstrated retroversion of the femoral neck to shaft angle from malunion of the fracture.  The assessment was retroversion malunion of an intertrochanteric femur fracture causing significant disability.  His options were discussed to include a rotational intertrochanteric osteotomy and fixation and conservative management in the form of simplifying living with the deformity.  

The Veteran chose to undergo surgery.  On February 7, 2007, the Veteran underwent a femoral osteotomy with femoral nailing and removal of prior nail.  Preoperative workup indicates he had 80 degrees of external rotation in his left hip but could not internally rotate beyond 20 degrees.  Otherwise, the exam was within normal limits.  The operation was performed without complication.  The Veteran was discharged from Iowa City VA Medical Center to Knoxville VA Medical Center for further inpatient therapy on February 14, 2007.  At Knoxville, the Veteran underwent two days of physical therapy and then demanded to go home for the weekend since he did not want to sit around at the hospital with no therapy visits.  He was advised that he should stay as he had just arrived and could be discharged the following Wednesday after his Orthopedic Clinic appointment.  In addition, he was told he would not be discharged on Percocet and his dose would need to be tapered down to Vicodin discharge dose.  The Veteran verbalized anger and displayed a negative attitude throughout this hospitalization.  He chose to leave against medical advice on February 16, 2007.  

At follow up with Orthopedic Surgery on February 21, 2007, the Veteran reported doing well, living at home, ambulating with walker and being happy with foot alignment.  On follow up in March 2007, the Veteran's only complaints were of continued pain at the osteotomy site only with movement and limited external rotation of the left hip with difficulty putting on his sock and shoe on his left foot; otherwise, he reported being able to walk without limit and climb and descend stairs.  On follow up in May 2007, he continued to complain of pain that worsens with activity, especially carrying and lifting, but he had been improving his activity and biking up to four miles at a time and walking without a cane except for long distances.  He also reported still having problems with being unable to apply his sock to that foot without great difficulty and assistive devices, which was quite bothersome to him.  On exam, his hip range of motion was from 0 to 100 degrees with 30 degrees of external rotation and 15 to 20 degrees of internal rotation.  He had pain with extremes of motion.  X-rays showed continued evidence of callus and healing at osteotomy site, alignment and hardware unchanged.  The physician noted that with some more time and strengthening his pain will improve as he strengthens his leg and the bone consolidates.  As for the range of motion, the physician felt that the Veteran needed to work on this and agreed that he should see physical therapy for aggressive range of motion treatment.  On follow up in July 2007, the Veteran reported significant improvement of pain, biking 20 miles at time, but complained that the screws at the hip felt prominent and were painful with lying on that side.  He was overall happy with his progress.  X-rays showed no backing out of screw, healthy osteotomy site, no complications.  The assessment was that he was doing well five months out from osteotomy.

In addition to the Veteran's own statements and testimony, he has submitted two lay statements in support of his claim.  The first statement dated in May 2007 is from an individual, J.K., who states she was present when the Veteran awoke after his surgery on June 14, 2006.  She states that one of the Veteran's first questions to the nursing staff was why as he was laying on his back his left foot was flat on the bed with his toes pointing left.  She says that the nurses said it was probably infection and brought a rolled up towel to prop up his foot.  She further states that later when the Doctor visited, the Veteran was told that the reason his foot was turned was because it had been in that position for a couple days awaiting surgery, as well as possible infection.

The second statement dated in February 2009 is from the Veteran's mother.  She states that, when she arrived at the hospital after his surgery, the Veteran was concerned about the fact he could not straighten his lower leg so that his foot pointed upward when his heel rested on the bed and that his leg turned out.  She says that she knows he spoke to the doctors and nurses about this problem, as well as to the therapy people in Knoxville.  She states that he had hoped it would improve as the bone healed and he had therapy, but it did not.  

The Veteran's claim was initially before the Board in October 2010; however, at that time, there were no medical opinions of record regarding the claim.  Consequently, the Board requested an independent medical expert (IME) opinion from an orthopedic surgeon to assist in answering the question of whether the Veteran has additional disability as the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing hospital care, medical or surgical treatment or examination, or whether the Veteran has an additional disability due to an event not reasonably foreseeable.

In April 2011, the Board received the requested IME opinion from Dr. J. Day, an Associate Professor with the Department of Orthopaedic Surgery at Marshall University, Joan C. Edwards School of Medicine in Huntington, West Virginia.  After citing the pertinent facts as found in the record, he addresses two aspects that he felt were relevant to the Veteran's claim.  The first one is undo pain from surgeries and subsequently follow ups requiring revision surgeries; and the second is functional loss and/or impairment relating to improper surgical techniques.  With regard to the timely treatment of the Veteran, Dr. Day stated that "he appears to have had his proper medical clearance and proper operative technique and fixation as indicated by medical record.  There is nothing to indicate any abnormal occurrence during the operative procedure.  A right lateral decubitus position was utilized, appropriately done an external rotation deformity is 60 degrees while the lateral side seems unlikely in such an event, however it could possibly occur.  The fixation was adequate.  He went on to heal appropriately.  The subsidence of the hip screw with prominence of hardware is a recognized and even anticipated outcome requiring appropriate removal of the hip screw at a time when fracture healing seems evident.  This appears from the record to have occurred in a timely manner.  The hip screw was removed.  It appears at that point in time all pain related to the hip screw ceased.  The external rotation deformity of his hip was followed and approximately 8 months after his surgery was addressed with a derotational osteotomy.  This appears to have been appropriately evaluated, carried out again, in a timely manner.  Late derotational osteotomy is appropriate based on the patient's complaints.  Timing of such is always questionable, however, in most reasonable cases it is desirable to have resolution and healing of the initial fracture completely to ensure there is no undue complications in a new procedure.  Waiting a minimum of six months to a year is typical.  With regard to the rotational malalignment, this is a question that is very difficult in the current orthopaedic literature to address as a standard of care issue.  The most recent discussion on this can be found in the Journal of the American Academy of Orthopaedic Surgeons, dated January 2011.  Comparisons have shown that an intermedullary nailing of femur with rotational deformity, which is nearest we can extrapolate to a subtrochantric or intertrochantric femur fracture, is a recognized complication.  There is a high degree of variability and tolerance from patient to patient; the recommendations that such malrotations be diagnosed essentially on patient self report/complaint, indicating that they have a cosmetic or a functional issue.  Treatment after such intramedullary nailing requires a derotational osteotomy later."

Based on this article and the findings during the review of the written record, Dr. Day stated that he believes the Veteran "received timely and appropriate care for his intertrochanteric femur fracture.  He very well may have had a large external rotation, 65 degrees is at the extreme of described rotations; however, I find no hard objective evidence indicating this other than the admission of the surgeons at the time of their derotational osteotomy that he had roughly 60 or 65 degrees of external rotation.  In any case, this was corrected and it is my opinion that this was corrected both in a timely and appropriate fashion.  It is unfortunate the Veteran has underwent a revision operation; however, I cannot clearly state that there is a definite lack of standard in care in this sequence of events."

With regard to the issue of whether the Veteran has an additional disability, the Board acknowledges that it appears that, as a result of the fracture and its malunion on healing, the Veteran had an external rotation deformity, which included external rotation of the left foot; however, this was clearly corrected by the February 2007 femoral osteotomy.  The Veteran has even admitted that he does not claim that he has any chronic residual disability resulting from the left hip fracture and his treatment therefor.  Thus, it is unclear if, for purposes of 38 U.S.C.A. § 1151, whether the Veteran in fact has an additional disability for which compensation may be awarded.  Nevertheless, as the Board finds that the other elements of the Veteran's claim have not been established, the question of whether there is an additional disability need not be addressed.

Based upon the evidence of record, the Board finds that it fails to establish that there was any carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the Veteran care for his left intertrochanteric fracture, especially while performing the June 14, 2006, ORIF surgery.  First, the Board notes that the medical evidence clearly demonstrates that the rotation of the left leg was present before the surgery.  Even though no specific notation was made regarding rotation of the foot, common sense would dictate that external rotation of the leg would also mean that the foot would be rotated in the same direction.  Whether the Veteran did not notice the rotation of the left leg and foot prior to the surgery or thought it would be corrected by the surgery is unknown; however, the fact that the left foot was laying on its side (i.e., externally rotated) after the ORIF surgery on June 14, 2006, is not prima facie evidence of error on the part of the physicians who performed the surgery, especially since the left leg rotation was noted to be present prior to the surgery.  

Moreover, Dr. Day opined that the Veteran received timely and appropriate care for his intertrochanteric femur fracture, and he could not find that there was a lack of standard of care of the Veteran.  Thus, Dr. Day's opinion supports a finding that there was no carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the Veteran care for his left intertrochanteric fracture, especially in the June 14, 2006, ORIF surgery.  

Further supporting that finding are the Veteran's own statements and those of J.K. as to the fact that his complaints immediately after surgery were address.  J.K. stated that the nurses brought a rolled up towel to prop up his foot.  The Veteran himself said that rolled up towels and pillows were brought in to prop up his foot and later, in physical therapy, he was continuously encouraged to "point your toes in the right direction."  (See May 2007 Notice of Disagreement.)  He further admitted that, at no time, did anyone admit that there was an error in surgery.  Rather, the Veteran and J.K. both indicate that the nurses and doctor all said that the cause of the external rotation was due to either infection in the hip because of the fracture or simply because it had been like that for the day or so prior to the surgery (which point is supported by the medical records showing external rotation of the leg prior to the surgery).  Thus, this evidence clearly shows that, not only did the medical staff not consider the external rotation of the foot to be a result of error in the surgery but that they also immediately responded to the Veteran's concerns and took steps to help correct what the Veteran saw as a problem by bringing towels and pillows to prop the foot up.  

The Veteran has not submitted any medical opinions in support of his claim.  Consequently, the Veteran's opinion is the only one of record that there was an error by the physicians who performed the June 14, 2006, surgery, and that the rotation of the left foot post-surgery was a result thereof.  The Board acknowledges that the Veteran is competent to testify what he saw and symptoms he had.  In addition, given the two lay statements that corroborate those statements, the Board cannot find that his statements lack credibility despite there being no notation in the contemporaneous medical records.  Nevertheless, the Veteran is not competent as a lay person to render an opinion that the rotation of the left foot that he noticed after the June 14, 2006, surgery was the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA merely by his own assertions because such matters require medical expertise.  See 38 C.F.R. § 3.159(a)(1) (Competent medical evidence means evidence provided by a person who is qualified through education, training or experience to offer medical diagnoses, statements or opinions); see also Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67 (1997).  Because the Veteran is not professionally qualified to offer an opinion as to a possible medical cause as to why his left foot was externally rotated after the June 14, 2006, surgery, his statements are afforded little probative weight.  Consequently, the only competent and credible medical opinion of record is Dr. Day's regarding the standard of VA's care of the Veteran, which is against his claim.

Furthermore, the Board finds that the evidence demonstrates that the Veteran received informed consent and fails to establish that there was an event not reasonably foreseeable in the outcome of the June 14, 2006, ORIF surgery.  38 C.F.R. § 3.361(d).  Initially, the Board notes that the claims file contains the Veteran's signed informed consent for the June 14, 2007, surgery in which he was advised that the risks of the surgery included malunion or nonunion of the femur and failure of the surgery.  The Veteran was eventually determined to have malunion of the fracture with external rotation deformity.  Based upon the signed informed consent, he was clearly advised that this could be an outcome of the surgery.

Furthermore, the Board disagrees with the arguments set forth by the Veteran's representative that the external rotation of the left foot after the surgery was not reasonably foreseeable.  As previously discussed, the external rotation of the left leg was noted prior to the surgery and, therefore, the external rotation of the foot would also have been present before the surgery.  There is no evidence of record to establish that it was not reasonably foreseeable that the external rotation of the left leg would not be present post-surgery, in other words, that the ORIF of the fractured femur would correct the external rotation of the left leg.  One would expect if such an outcome was not reasonably foreseeable, there would have been more of a reaction from the medical staff and that such would be noted in the medical records; however, the records relating to the surgery and post-surgical care are silent regarding the external rotation of the left foot and leg for at least weeks if not months.  Finally, Dr. Day stated that a rotational malalignment, as best as he can extrapolate from recent literature, is a recognized complication from an intramedullary nailing of the femur.  The recommendations that such malrotations be diagnosed essentially on patient self report/complaint indicate that they are a cosmetic or a functional issue; and treatment requires a derotational osteotomy later.  The Board notes that the medical evidence shows that it was not until the Veteran began complaining of functional limitations resulting from the external rotation deformity that his doctors reviewed this and recommended the femoral osteotomy to correct it suggesting, as Dr. Day said, that previously this was thought to be a cosmetic issue only.  

Furthermore, the Board finds that the delay in performing the second surgery (the femoral osteotomy in February 2007) was not inappropriate.  Dr. Day found that the derotational osteotomy was appropriately evaluated and carried out in a timely manner.  He stated that late derotational osteotomy was appropriate based on the Veteran's complaints.  Although the timing of such things is always questionable, Dr. Day stated that, in most reasonable cases, it is desirable to have resolution and healing of the initial fracture completely to ensure there is no undue complications in a new procedure; thus, waiting a minimum of six months to a year is typical.  The Board further notes that Dr. Day's statements are supported by the medical evidence as it demonstrates that the Veteran's treating physician, in discussing any corrective alignment procedure with him, indicated they would need six to nine months of healing of the hip prior thereto.  (See September 12, 2006, Orthopedic Surgery note.)  The Veteran's femoral osteotomy was conducted a mere eight months after the initial fracture.  Therefore, the Board finds that the evidence fails to establish that there was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in waiting to perform the corrective femoral osteotomy.  Nor is there a lack of informed consent as the medical evidence clearly demonstrates the Veteran was advised of the need to wait and the reasons why and the Veteran agreed to take a wait and see approach to see if he continued to have knee pain and interference with functioning with his activities of daily living before having corrective surgery.  (See September 12, 2006, Orthopedic Surgery note.)  

Based on the foregoing, the Board concludes that the preponderance of the evidence is against finding that there was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in any aspect of the Veteran's treatment for his left intertrochanteric fracture, including the June 14, 2006, ORIF surgery and subsequent February 7, 2007, femoral osteotomy.   Nor does the preponderance of the evidence support a finding that the Veteran did not receive informed consent or that the external rotation of the Veteran's left foot was an event that was not reasonably foreseeable.  The preponderance of the evidence being against the Veteran's claim, the benefit of the doubt doctrine is not for application.  Consequently, entitlement to compensation under 38 U.S.C.A. § 1151 is not warranted.


ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 for additional disability resulting from VA medical and surgical care for a left intertrochanteric fracture is denied.




REMAND

The Board finds that remand of the Veteran's claim for service connection for type II diabetes mellitus is warranted for additional development.  Specifically, the Board finds that additional development of the Veteran's claimed temporary duty to the Republic of Vietnam in November 1968 must be undertaken to include contacting the U.S. Army and Joint Services Records Research Center (JSRRC).

The Board notes that the Veteran's AF Form 7 indicates he was on temporary duty to "SEA" from November 24, 1968, to November 25, 1968.  The Veteran claims that "SEA" stands for Southeast Asia, and the Board agrees.  However, what is not as clear is that, as the Veteran's contends, this was the Air Force's code name for Vietnam.  Thus, the Board finds that additional development is necessary.  For example, there may be transportation requisitions or other evidence of the Veteran's transport to and from Vietnam.  He has set forth that he flew from Clark Air Force Base in the Philippines to Long Bihn in Vietnam, via Saigon, where he delivered a computer part to the supply commander there.  

The Board further notes that the Veteran has consistently claimed that his pay records for the month of November 1968 would show that his pay that month, including his reenlistment bonus, were non-taxable as a result of him being in a combat zone.  However, all necessary actions have been undertaken to retrieve these records without success.  The Defense Finance and Accounting System (DFAS) has indicated that the record boxes that would contain those records are missing.  Consequently, a Formal Finding of Unavailability of pay records was made in May 2008, and the Veteran was sent a letter advising him of this and the actions taken by the RO in attempting to retrieve his pay records.  Thus, the Board finds that no further efforts are required with regard to attempting to corroborate the Veteran's statements by retrieving his pay records.

Accordingly, the case is REMANDED for the following action:


1.  Contact the JSRRC and ask them to conduct a search for any available documentation related to the Veteran's temporary duty assignment to Southeast Asia from November 14, 1968, to November 15, 1968, to include, but not limited to transportation records.  The facts as set forth by the Veteran and the available records should be provided.  A negative response should be requested if the JSRRC is unable to find any documentation relating to this temporary duty assignment. 

2.  Thereafter, the Veteran's claim should be readjudicated.  If such action does not resolve the claim, a Supplemental Statement of the Case should be issued to the Veteran and his representative.  An appropriate period of time should be allowed for response.  Thereafter, this claim should be returned to this Board for further appellate review, if in order.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
John E. Ormond, Jr. 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


